DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“A transmission assembly configured to receive light emitted by the coherent light source . . .” in claims 1-5 and 14-20.
“A light-splitting component configured to split the light emitted by the coherent light source . . .” in claims 6-7 and 9-13.
“An object light transmission component configured to receive the object light . . .” in claims 6-8 and 10-13.
“A light-combining component configured to receive object light reflected by the object light transmission component . . .” in claims 6-7 and 9-13.
“A reflecting component configured to reflect the reference light . . .” in claims 7 and 11-13.
“A first light-modulating component . . . configured to convert light combined by the light-combining component . . .” in claims 7 and 11-13.
“A second light-modulating component . . . configured to modulate a linear polarization angle” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As for claim 16, the claim depends on claim 15, which depends on claim 14, which includes the limitations of claim 1.  Claim 1 includes, among other limitations, “a photosensitive camera”.  Claim 16, in lines 2-3 of the claim, recites “a photosensitive camera” as part of the optical apparatus.  This makes the claim unclear; are these photosensitive cameras the same?  Or is claim 16 claiming an additional photosensitive camera to the one set forth by claim 1?
Further regarding claim 16, the claim recites “each repeating unit” in lines 4-5.  While it appears that the repeating unit comprises at least four adjacent micro-polarizers, the claim does not appear to define what a repeating unit is prior to setting forth what the repeating unit comprises, which makes the claim unclear.
	Claims 17-18 are rejected by virtue of their dependency on claim 16, thereby containing all the limitations of the claim on which they depend.
	As for claim 19, the claim depends on claim 15, which depends on claim 14.  Claim 14 includes, among other limitations, “a processor”.  Claim 19, in line 2 of the claim, also includes “a processor”.  This makes the claim unclear; are these processors the same?  Or are there multiple processors, the one that runs the non-transitory computer-readable storage medium, and the one that is part of the optical system of claim 14 that performs the method of claim 15?
	As for claim 20, the claim depends on claim 15, which depends on claim 14.  Claim 14 includes, among other limitations, “a processor”.  Claim 20, in line 1 of the claim, also includes “a processor” as part of an electronic device.  This makes the claim unclear; are these processors the same?  Or are there multiple processors, the one that is part of the electronic device of claim 20, and the one that is part of the optical system of claim 14 that performs the method of claim 15?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (CN 105675150).
	

    PNG
    media_image1.png
    421
    524
    media_image1.png
    Greyscale

Regarding claim 1, Zhang (Fig. 2) discloses an optical apparatus, comprising: a coherent light source (see the laser on the right side of Fig. 2); a transmission assembly configured to receive light emitted by the coherent light source (light from the laser enters the transmission assembly from the right via a pair of lenses), split the light (via the first polarization beam splitter seen after the two lenses) into object light (light transmitted through the beam splitter) and reference light (light reflected by the beam splitter) so that the object light and the reference light travel along different paths (as can be seen in Fig. 2), receive object light reflected by an object to be measured (the non-polarizing beam splitter to the right of the spatial light modulator/object to be measured received light reflected from the object), and combine the object light reflected by the object to be measured and the reference light (this is performed by the second polarization beam splitter located below the non-polarizing beam splitter); and a photosensitive camera (CCD) disposed at an output of the transmission assembly and configured to receive combined light (the CCD will receive combined object light and reference light and detect an interference image) and process the combined light to record light intensity information (see Zhang abstract or the series of equations on page 5 of the provided English translation) capable of characterizing a spatial position of a surface of the object to be measured (the change in intensity is representative of a change in the spatial position of the spatial light modulator as per page 5 of the English translation – “In the embodiment of the invention, a spatial light modulator for generating optical element with special topology structure light field, light field structure is an electromagnetic wave light intensity and phase information with special space distribution”).
As for claim 2, Zhang discloses that the photosensitive camera comprises a micro-polarizer array (see Fig. 1, for instance) configured to cause interference between the object light reflected by the object to be measured and the reference light in the combined light to generate interference fringes (see  page 4 of the English translation – “the structure light with reference light generated interference fringe pattern according to the polarization direction of the polarizing unit extracting four different polarization directions of the fringe pattern to calculate diffraction phase structure light field”); and an image sensor (CCD) configured to record light intensity information of the interference fringes (see Fig. 2 and page 4).
As for claim 3, Zhang discloses that the micro-polarizer array comprises a plurality of micro-polarizers arranged in an array (see Fig. 1), and the plurality of micro-polarizers are divided into a plurality of repeating units 11; each of the plurality of repeating units comprises at least four adjacent micro-polarizers 12, all micro-polarizers comprised in each repeating unit are arranged in N rows and M columns (see Figs. 1 and 4), and polarization directions of the micro-polarizers in the repeating unit are different (0, π/4, π/2, 3π/4 as per Fig. 4a; see also, for the above, page 4 of the English translation, which states, “structure of the polarizer pixel array provided by the embodiment of the invention shown in FIG. 1, the pixel array of polarizer 1 in each adjacent 2 * 2 polarization unit 11 form a subunit 12 and subunit 12 in four different polarization directions of the polarizing unit 11, respectively 0, π/4, π/2, 3π/4”), wherein N is greater than or equal to 2, and M is greater than or equal to 2 (see Fig. 4a; more than 2 rows and columns are shown); and the image sensor comprises a plurality of photosensitive elements disposed in one-to-one correspondence with the plurality of micro-polarizers (see page 4 of the English translation – “using a camera to collect the polarizer integrated with a pixel array by a predetermined light output of structured light interference fringe pattern generated with reference light, wherein the pixel polarizer array size and camera in each polarizer unit in the photosensitive element of the pixel are consistent in size and are aligned”).
As for claim 4, Zhang discloses that the repeating unit comprises four micro-polarizers, and polarization directions of the four micro-polarizers are 0º, 45º, 90º, and 135º (see page 4 of the English translation – “structure of the polarizer pixel array provided by the embodiment of the invention shown in FIG. 1, the pixel array of polarizer 1 in each adjacent 2 * 2 polarization unit 11 form a subunit 12 and subunit 12 in four different polarization directions of the polarizing unit 11, respectively 0, π/4, π/2, 3π/4”, with those values corresponding to the claimed values).
As for claim 5, Zhang discloses that the image sensor comprises a wafer in which the plurality of photosensitive elements are disposed and the micro-polarizer array is formed on the wafer (the camera is a CCD or CMOS, as per page 4 of the English translation, which are formed on a wafer; the micro-polarizer array is integrated with the pixel array of the CCD or CMOS, also as per page 4 of the English translation).
As for claims 6 and 8-9, Zhang discloses that  the transmission assembly comprises: a light-splitting component (see the top right beam splitter in Fig. 2) configured to split the light emitted by the coherent light source into the object light and the reference light, polarization directions of which are perpendicular to each other (this beam splitter is a polarization beam splitter as per page 4 of the English translation; this addresses claim 8); an object light transmission component (this is the top left beam splitter in Fig. 2) configured to receive the object light, direct the object light toward the object to be measured, and reflect the object light reflected by the object to be measured (see Fig. 2 – the object light passes through this element, reflects off the object, and then is reflected by the element after reflection off the object; this addresses claim 9, as this makes the component a transflective beam splitter prism); and a light-combining component (this is the bottom left beam splitter in Fig. 2) configured to receive object light reflected by the object light transmission component and the reference light, and combine the object light reflected by the object light transmission component and the reference light (see page 5 – this is the “2 polarization beam splitter” referred to in the English translation; this addresses claim 8).
As for claims 7 and 10, Zhang discloses that the transmission assembly further comprises a reflecting component (see the mirror below the top right beam splitter in Fig. 2; this addresses the reflecting mirror aspect of claim 10) that reflects the reference light output from the light-splitting component to the light-combining component; and a first light-modulating component disposed at an output of the light-combining component (see the quarter wave plate that is disclosed in Fig. 2 between the bottom left beam splitter and the polarizer/CCD; this addresses the quarter wave plate limitation of claim 10), and configured to convert light combined by the light-combining component from linearly polarized light to circularly polarized light (see page 5 of the English translation – “then respectively is modulated into left circularly polarized light and right-handed circularly polarized after passing through the quarter-wave plate so as to generate interference”).
As for claim 11, Zhang further discloses at least one collimated beam expander disposed between the coherent light source and the light-splitting component (see the lens pair between the laser and the top right beam splitter in Fig. 2), wherein each collimated beam expander comprises at least two lenses (see Fig. 2) and focal lengths of the at least two lenses are different (this is required in order to expand the beam as shown in Fig. 2).
As for claims 12-13, Zhang further discloses a second light-modulating component (a half wave plate – see page 4 of the English translation) disposed between the coherent light source and a collimated beam expander that is most proximate to the coherent light source in the at least one collimated beam expander (see Fig. 2 – the light emitted by the laser passes through the half wave plate before reaching the lenses of the beam expander), wherein the second light-modulating component is configured to modulate a linear polarization angle of the light emitted by the coherent light source (inherent to the function of the half wave plate).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN 105675150) in view of Lai et al (CN 107228632).
	As for claim 14, Zhang discloses an optical system comprising the optical apparatus according to claim 1 as discussed above.  Zhang also discloses a processor (see the computer attached to the CCD camera in Fig. 2) that calculates phase information of the object light reflected by the object to be measured according to light intensity information recorded by the photosensitive camera in the optical apparatus (see Zhang abstract or the series of equations starting at the bottom of page 4 of the provided English translation or paragraphs 0045-0053 of the original Chinese document), but fails to disclose calculating an amount of strain of the object to be measured according to a change between phase information before the object to be measured is deformed and phase information after the object to be measured is deformed.
	Lai discloses, in a discussion of background technology, that PC-SOCT, an interferometric technique, collects an interference spectrum, and calculates the deformation size of the sample by a phase difference of the spectrum both before and after sample deformation (see page 2 of the English translation).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to calculate the amount of strain of the object to be measured in Zhang by performing the calculation according to a change between phase information before the object to be measured is deformed and phase information after the object to be measured is deformed as taught by Lai, the motivation being that the comparison of phase both before and after deformation can be applied to real time measurement of material deformation which will improve processing speed and overall deformation measurement time (see page 2 of the Lai English translation). 
	As for claim 15, the combination of Zhang and Lai, for the reasons set forth above regarding claim 14, will disclose the claimed method for measuring an amount of strain of an object, that method being applied to the optical system according to claim 14.
	As for claim 16, Zhang further discloses that the optical apparatus comprises a photosensitive camera (CCD in Fig. 2), and the photosensitive camera comprises a micro-polarizer array (see Fig. 1, for instance) and the image sensor (CCD), the micro-polarizer array a comprises a plurality of micro-polarizers (see Fig. 1), each repeating unit comprises at least four adjacent micro-polarizers 12, all micro-polarizers comprised in each repeating unit are arranged in N rows and M columns (see Figs. 1 and 4), and polarization directions of the micro-polarizers in the repeating unit are different (0, π/4, π/2, 3π/4 as per Fig. 4a; see also, for the above, page 4 of the English translation, which states, “structure of the polarizer pixel array provided by the embodiment of the invention shown in FIG. 1, the pixel array of polarizer 1 in each adjacent 2 * 2 polarization unit 11 form a subunit 12 and subunit 12 in four different polarization directions of the polarizing unit 11, respectively 0, π/4, π/2, 3π/4”), wherein N is greater than or equal to 2, and M is greater than or equal to 2 (see Fig. 4a; more than 2 rows and columns are shown); and the image sensor comprises a plurality of photosensitive elements disposed in one-to-one correspondence with the plurality of micro-polarizers (see page 4 of the English translation – “using a camera to collect the polarizer integrated with a pixel array by a predetermined light output of structured light interference fringe pattern generated with reference light, wherein the pixel polarizer array size and camera in each polarizer unit in the photosensitive element of the pixel are consistent in size and are aligned”); wherein calculating the phase information of the object light reflected by the object to be measured according to the light intensity information recorded by the optical apparatus in the optical system comprises obtaining a relational expression between light intensity information I recorded by each photosensitive element and phase information ω of object light received by a corresponding repeating unit according to the claimed formula (see the equation in paragraph 0045 of Zhang); and calculating the phase information according to that relational expression (see page 5 of the English translation – “after processing the image when using the mode shown in FIG. 4 may reduce the image resolution, so the quadratic linear interpolation can use the method shown in FIG. 5, supplementary data values using difference average method, so as to restore the original image resolution, then using formula of calculating diffraction phase phi structure light field”).
	As for claim 17, Zhang further discloses that in a case where each repeating unit comprises four micro-polarizers, and polarization directions of the four micro-polarizers are 0º, 45º, 90º, and 135º (see page 4 of the English translation - structure of the polarizer pixel array provided by the embodiment of the invention shown in FIG. 1, the pixel array of polarizer 1 in each adjacent 2 * 2 polarization unit 11 form a subunit 12 and subunit 12 in four different polarization directions of the polarizing unit 11, respectively 0, π/4, π/2, 3π/4”, with those values corresponding to the claimed values); relational expressions between light intensity information I1, I2, I3, and I4 recorded by respective photosensitive elements corresponding to respective micro-polarizers in the repeating unit and the phase information ω of the object light received by the repeating unit are respectively the equations set forth in the claim (see paragraphs 0048-0051 of the Zhang Chinese document), and according to those relational expressions and the light intensity information, the phase information of the object light received by the corresponding repeating unit is calculated to be the equation set forth in the claim (see paragraph 0053 of the Zhang Chinese document).
	As for claims 19-20, the combination of Zhang and Lai discloses the method for measuring the amount of strain of the object according to claim 15 (see the discussion above regarding claim 15, and by extension, claim 14).  The combination, however, fails to disclose either a non-transitory computer readable storage medium storing computer program instructions to cause the processor to perform the method of claim 15 (claim 19), or an electronic device that comprises a processor and a memory, where the memory stores computer program instructions to cause the processor to perform the method of claim 15 (claim 20).
	However, the examiner takes Official notice as to the well known use of non-transitory computer-readable storage mediums, or general computer memory, to store computer program instructions to cause a processor to execute an optical measurement method.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to store instructions to perform the method of Zhang and Lai in a non-transitory computer-readable storage medium or in a memory, with the medium or memory able to cause a processor to execute the method as desired, the motivation being that having a computer execute the method would automate the process of performing the method, allowing it to be executed more quickly and accurately than if the method were performed by person directly performing the process and the needed calculations.  Additionally, it has been held that providing automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2020/0077897 to Saeki discloses a device and method for visualizing viscoelasticity of tissue; US 2016/0258743 to Yao discloses the interferometric measurement of strain, stress, and temperature on fiber-optic sensors; and US 2011/0237999 to Mueller et al. discloses interferometric measurement of an eye that includes strain of the eye (see Figs. 6 and 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        May 5, 2022